Dodge, J.
'The defendant, being indebted to his father, the garnishee, in about the sum of $3,100, and to other creditors in approximately a like sum, of which other indebtedness $600 was upon notes indorsed by the garnishee, executed to the latter a chattel mortgage upon his entire stock of hardware merchandise, and assigned to him the outstanding book accounts, to secure such indebtedness, including the indorsement liability. The mortgage was recorded on the following day, and the garnishee went into immediate possession, and proceeded to dispose of the property at retail, but did not realize the amount of his claim. Plaintiff, a creditor of the defendant, garnished before the property was all sold. The court found the debt to be Iona fide, and “ that the giving of said mortgage, and the assignment of said book accounts, and such disposal of said property by *83tbe garnishee, was in good faith to pay a debt, and not to hinder, delay, or defraud the creditors of said defendant.” Judgment was entered in favor-of the garnishee, from which •the plaintiffs appeal.
Upon careful examination of the evidence, we are satisfied that no clear preponderance opposes the finding above :set forth. Judgment dismissing the proceedings necessarily results therefrom. Stevens v. Breen, 75 Wis. 595; H. B. Claflin Co. v. Grashorn, 99 Wis. 356.
By the Court.— Judgment affirmed.